UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington D.C. 20549 FORM 10-Q (Mark One) ☒ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES AND EXCHANGE ACT OF 1934. For the quarterly period ended September30, 2012. OR ☐ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934. For the transition period from to . Commission File Number 001-34641 FURIEX PHARMACEUTICALS, INC. (Exact name of registrant as specified in its charter) Delaware 27-1197863 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) 3900 Paramount Parkway,Suite 150 Morrisville, North Carolina (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code: (919)456-7800 Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.Yes ☒ No ☐ Indicate by check mark whether the registrant has submitted electronically and posted on its Corporate website every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulations S-T (§232.405 of this chapter) during the preceding 12 months (or for shorter period that the registrant was required to submit and post such files).Yes ☒ No ☐ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of large accelerated filer, accelerated filer and smaller reporting company in Rule 12b-2 of the Exchange Act. Largeacceleratedfiler ☐ Acceleratedfiler ☒ Non-accelerated filer ☐ (Do not check if a smaller reporting company) Smallerreportingcompany ☐ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes ☐ No ☒ Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date: 10,015,297 shares of common stock, par value $0.001 per share, as of October31, 2012. INDEX Page Part I. FINANCIAL INFORMATION Item1. Financial Statements Consolidated Statements of Operations for the Three and Nine Months Ended September 30, 2011 and 2012 (unaudited) 3 Consolidated Balance Sheets as of December31, 2011 and September 30, 2012 (unaudited) 4 Consolidated Statement of Shareholders' Equity for the Nine Months Ended September 30, 2012 (unaudited) 5 Consolidated Statements of Cash Flows for the Nine Months Ended September 30, 2011 and 2012 (unaudited) 6 Notes to Consolidated Financial Statements (unaudited) 7 Item2. Management's Discussion and Analysis of Financial Condition and Results of Operations 13 Item3. Quantitative and Qualitative Disclosures about Market Risk 22 Item4. Controls and Procedures 22 Part II. OTHER INFORMATION Item6. Exhibits 23 Signatures 24 Part I. FINANCIAL INFORMATION Item1. Financial Statements FURIEX PHARMACEUTICALS, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS (unaudited) (in thousands, except per share data) Three Months Ended September 30, Nine Months Ended September 30, Revenue: Milestones $  $ $  $ Royalties Total revenue Research and development expenses Selling, general and administrative expenses Depreciation and amortization 19 22 64 64 Total operating expenses Operating loss ) Interest expense Other income, net     Loss before provision for income taxes ) Provision for income taxes 6 (3 ) 18 9 Net loss $ ) $ ) $ ) $ ) Net loss per basic and diluted share $ ) $ ) $ ) $ ) Weighted-average shares used to compute net loss per basic and diluted share The accompanying notes are an integral part of these consolidated financial statements. 3 FURIEX PHARMACEUTICALS, INC. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS (unaudited) (in thousands, except share data) December 31, September 30, Assets Current assets: Cash and cash equivalents $ $ Short-term investments Accounts receivable, net Prepaid expenses Total current assets Property and equipment, net Goodwill Other assets  Total assets $ $ Liabilities and Shareholders' Equity Current liabilities: Accounts payable $ $ Accrued expenses Current portion of long-term debt Total current liabilities Long-term debt, net Other long-term liabilities Total liabilities Commitments and contingencies (Note 4) Common stock, $0.001 par value, 40,000,000 shares authorized; 9,949,422 and 10,015,297 shares issued and outstanding, respectively 10 10 Preferred stock, $0.001 par value, 10,000,000 shares authorized; no shares issued or outstanding   Paid-in capital Accumulated deficit ) ) Total shareholders' equity Total liabilities and shareholders' equity $ $ The accompanying notes are an integral part of these consolidated financial statements. 4 FURIEX PHARMACEUTICALS, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENT OF SHAREHOLDERS' EQUITY (unaudited) (in thousands) Common Stock Shares Par value Paid-in capital Accumulated deficit Total Balance at December 31, 2011 $ 10 $ $ ) $ Exercise of common stock options 66   Stock compensation expense    Net loss    ) ) Balance at September 30, 2012 $ 10 $ $ ) $ The accompanying notes are an integral part of these consolidated financial statements. 5 FURIEX PHARMACEUTICALS, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS (unaudited) (in thousands) Nine Months Ended September 30, Cash flows from operating activities: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Depreciation and amortization 64 64 Stock compensation expense Changes in operating assets and liabilities: Accounts receivable, net ) ) Prepaid expenses and other current assets ) Other assets  ) Accounts payable ) Accrued expenses Other long-term liabilities 28 24 Net cash used in operating activities ) ) Cash flows from investing activities: Purchases of property and equipment (6 ) ) Purchases of short-term investments ) ) Proceeds from sale of short-term investments  Net cash (used in) provided by investing activities ) Cash flows from financing activities: Proceeds from borrowing on long-term debt Proceeds from issuance of common stock  Net cash provided by financing activities Net (decrease) increase in cash and cash equivalents ) Cash and cash equivalents, beginning of the period Cash and cash equivalents, end of the period $ $ Supplemental Disclosure of Cash Flow Information: Interest paid $ 40 $ The accompanying notes are an integral part of these consolidated financial statements. 6 FURIEX PHARMACEUTICALS, INC. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (unaudited) 1. Summary of Operations and Significant Accounting Policies Organization and Business Description Furiex Pharmaceuticals, Inc., a Delaware corporation (Furiex or the Company), is a drug development company that continues the compound partnering business started by Pharmaceutical Product Development, Inc. (PPD) in 1998. On June 14, 2010, PPD effected the spin-off of Furiex through a tax-free, pro-rata dividend distribution of all of the shares of the Company to PPD shareholders. The goal of the Company is to in-license compounds from, or form strategic alliances with, pharmaceutical and biotechnology companies to share the risks and rewards of developing therapeutics. The Company's operations are headquartered in Morrisville, North Carolina. The significant accounting policies followed by the Company in this Quarterly Report on Form 10-Q are consistent with the accounting policies followed for annual financial reporting. The Company prepared these unaudited consolidated financial statements in accordance with the Securities and Exchange Commission's Rule 10-01 of Regulation S-X and, in management's opinion, has included all adjustments of a normal recurring nature necessary for a fair presentation. The accompanying consolidated financial statements should be read in conjunction with the combined and consolidated financial statements and notes thereto in the Company's Annual Report on Form 10-K for the year ended December31, 2011. The Company has incurred losses and negative cash flows from operations since the spin-off. Based on current forecasts, the Company believes it has sufficient liquidity to continue its planned operations for the next 12 months. The Company's long-term liquidity needs will largely be determined by the success of its products already being commercialized by collaborators, key development and regulatory events that might impact the Company's ability to out-license its development compounds, and expenses associated with research and development efforts. Depending upon the success and timing of receipt of various milestone payments and royalties, it might be necessary to do one or more of the following in the next 12 months: (a)raise additional capital through equity or debt financings or from other sources; (b)reduce spending on research and development; or (c)restructure the Company's operations. The Company currently receives on-going revenue from royalties on sales of Nesina ® , Liovel ® and Priligy
